Citation Nr: 0419848	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  95-28 631A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire



THE ISSUES

1. Entitlement to service connection for a heart or cardiac 
disability on a direct basis.  

2. Entitlement to service connection for cardiac symptoms 
claimed as a manifestation of an undiagnosed illness.  

3. Entitlement to service connection for respiratory symptoms 
claimed as a manifestation of an undiagnosed illness.  

4. Entitlement to service connection for gastrointestinal 
symptoms claimed as a manifestation of an undiagnosed 
illness.  

5. Entitlement to service connection for joint pain claimed 
as a manifestation of an undiagnosed illness.  

6. Entitlement to service connection for headaches claimed as 
a manifestation of an undiagnosed illness.  

(The issue of service connection for fatigue as a 
manifestation of an undiagnosed illness is the subject of a 
separate decision.)  



REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. Barone, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1959 to October 
1959, April 1965 to April 1968 and from January 1991 to July 
1991.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating decision of the 
RO. 

In July 1999, the Board rendered a decision on the veteran's 
appeal, with the exception of the issue of service connection 
for fatigue as a chronic disability.  The veteran appealed 
the Board's decision to the U.S. Court of Appeals for 
Veterans Claims (Court).  

In a December 2000 Order granting a Joint Motion for Remand, 
the Board's July 1999 decision was vacated and the case was 
remanded to the Board.  

In February 2002 the case was remanded to the RO for 
additional development and adjudication.  These issues are 
now before the Board for further appellate consideration.  

The Board's July 1999 decision remanded the claim of service 
connection for chronic fatigue to the RO.  This remand was 
not vacated in the Court's Order.  The RO returned this issue 
to the Board for further consideration.  

In September 2000, the Board remanded this issue to the RO 
for the veteran to appoint another representative and to 
schedule a hearing before a Veterans Law Judge.  This issue 
is also before the Board for appellate consideration.  

The issues of service connection for a cardiac disability and 
for cardiac symptoms, gastrointestinal symptoms, and 
headaches as manifestations of an undiagnosed illness are 
addressed hereinbelow, while the issues of service connection 
for respiratory symptoms and joint pain as manifestations of 
an undiagnosed illness are being remanded to the RO via the 
Appeals Management Center (AMC) in Washington, DC.  VA will 
notify the veteran and his representative if further action 
is required on his part.  



FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the issues decided herein have been 
obtained.  

2.  The veteran is not shown to have manifested cardiac 
disability during service, and the veteran's currently 
demonstrated cardiac disability is not due to any exposure or 
event during the veteran's active military service.  

3.  The veteran's cardiac symptoms are shown to be 
attributable to the known clinical diagnosis of chronic 
atrial fibrillation.

4.  The veteran's gastrointestinal symptoms are shown to be 
attributable to the known clinical diagnoses of hiatus 
hernia, diverticulosis, aerophagia, gastroesophageal reflux 
disease and irritable bowel syndrome.

5.  The objective indications of headaches as a chronic 
disability are not shown.  



CONCLUSIONS OF LAW

1.  The veteran's cardiac disability is not due to disease or 
injury that was incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2003).  

2.  The veteran does not exhibit cardiac signs and symptoms 
as a manifestation of an undiagnosed illness that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2003).  

3.  The veteran does not exhibit gastrointestinal signs and 
symptoms as a manifestation of an undiagnosed illness that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).  

4.  The veteran does not exhibit signs and symptoms of 
headaches as a manifestation of an undiagnosed illness that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2003).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Factual Background

The claims file contains service medical records dated 
between 1959 and 1987.  The Board has reviewed these records 
with regard to the veteran's claim of service connection for 
a heart disability on a direct basis.  As the remaining 
claims focus solely on his service in the Gulf War, the Board 
does not consider these older medical records to be relevant 
and they will not be discussed in relation thereto.  

Prior to examinations in March 1959, April 1959, October 
1959, April 1963 and October 1964, conducted in association 
with the veteran's service in the Reserves, the veteran 
denied any history of pain or pressure in chest, palpitation 
or pounding heart, or high or low blood pressure.  His heart 
and vascular system were normal upon each examination.  

Prior to examinations in April 1965 and January 1968, 
conducted in association with the veteran's first period of 
active duty, he again denied any history of pain or pressure 
in chest, palpitation or pounding heart, or high or low blood 
pressure.  The veteran's heart and vascular system were 
normal upon both examinations.

On examination in February 1978, conducted in association 
with his service in the Reserves, the veteran again denied 
any history of pain or pressure in chest, palpitation or 
pounding heart, or high or low blood pressure.  

However, he did report an occasional history of heartburn and 
gastric distress, as well as occasional pain in his left arm.  
Upon examination, the veteran's heart was noted to have 
regular rhythm, with no murmur or gallop.  An EKG conducted 
in February 1978 was noted to be probably within normal 
limits.  

Prior to examinations conducted in February 1982 and December 
1983, conducted in association with his service in the 
Reserves, the veteran again denied any history of pain or 
pressure in chest, palpitation or pounding heart, or high or 
low blood pressure.  The veteran's heart and vascular system 
were normal upon each examination.  An EKG conducted in 
February 1982 was within normal limits.  

Prior to a Reserves examination in November 1988, the veteran 
denied a history of rheumatic fever, swollen or painful 
joints, frequent or severe headache, sinusitis, hay fever, 
head injury, asthma, shortness of breath, pain or pressure in 
chest, chronic cough, palpitation or pounding heart, heart 
trouble, high or low blood pressure, leg cramps, frequent 
indigestion, stomach, liver, or intestinal trouble, gall 
bladder trouble or gallstones, arthritis, rheumatism, or 
bursitis, bone, joint, or other deformity, lameness, painful 
or "trick" shoulder or elbow, recurrent back pain, "trick" or 
locked knee or foot trouble.  The veteran did report that he 
had broken his right fifth phalanx.  

Upon examination, the veteran's nose, sinuses, mouth, throat, 
lungs, chest, heart, vascular system, abdomen, viscera, upper 
extremities, lower extremities, feet, spine, and "other 
musculoskeletal" were all found to be normal.  A history of 
"heartburn" was noted, and the examiner appeared to conclude 
that this was probably intermittent gastritis, rule out ulcer 
disease.  

The examiner also noted nonspecific S1-T changes on the 
veteran's EKG.  The veteran was noted to have a history of 
shortness of breath and dizziness secondary to increased 
activity, although it was concluded that this was probably 
secondary to poor conditioning and not related to any cardiac 
condition.  

The veteran underwent a cardiovascular screening in November 
1988.  Prior to the screening, the veteran denied having 
heart disease, high blood pressure, chest pain, irregular 
pulse, palpitation, shortness of breath, swelling of ankles, 
or leg cramps.  An EKG was within normal limits and the 
veteran was cleared for participation in the Army Fitness 
Training and Testing Program.  

In April 1989, the veteran was examined and deemed physically 
capable to participate in the Army Physical Fitness Test.  In 
August 1989, the veteran was seen in an outpatient setting, 
complaining of flu-like symptoms for the prior seven days.  
These symptoms included productive cough, aches, pains, 
congestion and discharge from the left eye.  Following an 
examination, the veteran was assessed as having viral 
syndrome with left eye conjunctivitis and an enlarged goiter 
on the right lobe.  

In March 1991, the veteran denied a history of rheumatic 
fever, swollen or painful joints, frequent or severe 
headache, sinusitis, hay fever, head injury, asthma, 
shortness of breath, pain or pressure in chest, chronic 
cough, palpitation or pounding heart, heart trouble, high or 
low blood pressure, leg cramps, frequent indigestion, 
stomach, liver, or intestinal trouble, gall bladder trouble 
or gallstones, arthritis, rheumatism, or bursitis, bone, 
joint, or other deformity, lameness, painful or "trick" 
shoulder or elbow, recurrent back pain, "trick" or locked 
knee or foot trouble.  The veteran again reported that he had 
broken his right ring finger, and also noted that he had 
fractured his right radius and chipped his left calcaneus.  
No abnormalities were noted on the examination report, which 
was essentially blank.  

The veteran also completed a Southwest Asia 
Demobilization/Redeployment Medical Evaluation form in March 
1991.  He denied any fever, fatigue, weight loss, yellow 
jaundice, swelling of lymph nodes, stomach, or other body 
parts, cough, sinus infection, stomach or belly pain, nausea, 
diarrhea or bloody bowel movements.  

Upon examination in June 1991, the veteran's nose, sinuses, 
mouth, throat, lungs, chest, heart, vascular system, abdomen, 
viscera, upper extremities, lower extremities, feet, spine 
and other musculoskeletal were all found to be normal.  

On a Report of Medical History dated in April 1992, the 
veteran denied a history of rheumatic fever, swollen or 
painful joints, frequent or severe headache, sinusitis, hay 
fever, head injury, asthma, shortness of breath, pain or 
pressure in chest, chronic cough, palpitation or pounding 
heart, heart trouble, high or low blood pressure, leg cramps, 
frequent indigestion, stomach, liver, or intestinal trouble, 
gall bladder trouble or gallstones, arthritis, rheumatism, or 
bursitis, bone, joint, or other deformity, lameness, painful 
or "trick" shoulder or elbow, recurrent back pain, "trick" or 
locked knee, or foot trouble.

On an Over-40 Cardiovascular Screening Questionnaire dated in 
April 1992, the veteran denied having any form of heart 
disease, high blood pressure, chest pain, irregular pulse, 
palpitation, excessive shortness of breath, ankle swelling, 
or leg cramps.  Upon an examination in April 1992, the 
veteran's nose, sinuses, mouth, throat, lungs, chest, heart, 
vascular system, abdomen, viscera, upper extremities, lower 
extremities, feet, spine, and other musculoskeletal were all 
found to be normal.

An April 1993 DA Form 268 reflecting that a flag was 
initiated due to the veteran's failure to pass his physical 
fitness test.  

The veteran sought treatment at the Chelsea Memorial Health 
Center in March 1994 for episodic, pulsating headaches which 
lasted several hours.  These headaches were often associated 
with vomiting, without any premonitory scotoma or other 
neurologic symptoms.  The history of the headaches dated back 
to the time of his father's stroke, and they seemed to be 
worse during periods of stress.  The pain was bilateral and 
frontal.  The veteran was assessed as having headaches, 
migraine by history.  

The veteran received treatment at Chelsea for atrial 
fibrillation in April 1994, May 1994, August 1994, and 
September 1994.  A September 1994 EKG revealed a normal sinus 
rhythm with occasional premature ventricular complexities.  
The veteran's outpatient treatment for this condition 
continued in October 1994.  

A May 1994 Persian Gulf War Veterans Health Registry 
examination code sheet reflects the veteran's report of 
exertional dyspnea, atrial fibrillation, joint aches, chronic 
fatigue, and recurrent flu-like symptoms.  The Gulf War 
Registry examination itself was conducted in June 1994.  

It was noted on the examination report that the veteran's 
health before being deployed to the Gulf was very good.  
During the war, he worked 18 hours a day, and noticed no 
actual changed in his health.  Immediately after his return, 
he noticed the above symptoms which persisted.  Soon after 
his return, he noticed rapid heartbeats and was diagnosed as 
having atrial fibrillation which was corrected with 
medication.  

The veteran asserted that he had been exposed for several 
weeks to smoke from burning oil wells, as well as numerous 
sandstorms.  The veteran knew Arabic and in talking with 
Iraqi prisoners of war, he learned that they had been exposed 
to canisters filled with chemical agents.  The canisters were 
apparently moved from Baghdad to the desert to be protected 
from allied bombing.  The prisoners could not locate these 
canisters but the area where these canisters were buried was 
apparently bombarded by the allies, increasing the likelihood 
that they were opened.  During the veteran's service in the 
Gulf, the chemical warfare alarm went off once and he donned 
protective gear several times, for hours at a time.  

The examination results of the veteran were essentially 
normal, other than an enlarged thyroid.  The veteran was 
diagnosed as having, in pertinent part, the following: 
chronic fatigue, polyarthralgia, exertional dyspnea, atrial 
fibrillation - resolved, and recurrent flu-like symptoms.  

In November 1994, the veteran's representative filed a 
written statement, indicating that the veteran was seeking 
service connection for the following, all as due to exposure 
to environmental hazards while serving in the Gulf War: 
chronic fatigue syndrome, joint pain, respiratory condition, 
stomach disorders, migraine headaches, and a heart condition.  

In November 1994, the veteran failed to report for a 
scheduled orthopedic examination.  

Subsequently in November 1994, the veteran underwent an 
examination of the respiratory system, cardiovascular system, 
stomach, and intestines.  He reported that while serving in 
the Gulf War, he was exposed to lice, dysentery, leaking 
canisters, and prisoners of war who had been exposed to nerve 
gas.  

At the time of the examination, the veteran complained of 
shortness of breath, chronic fatigue, cardiac arrhythmia, 
nausea, vomiting, and diarrhea.  Regarding his respiratory 
system, the veteran stated that he had had shortness of 
breath while working, climbing, or doing any exercise 
whatsoever.  He denied any history of smoking.  

An examination of the lungs revealed normal A-P diameter, and 
the veteran's chest was clear to percussion and auscultation.  
Pulmonary function studies conducted in December 1994 
revealed normal spirometry.  

Regarding his heart symptoms, the veteran stated that he had 
had arrhythmias since April 1994.  At that time, he was sent 
to a hospital for extensive examination and treated with 
medication.  The veteran speculated that some of his 
shortness of breath might have been due to his irregular 
heartbeat, which he could feel now and then.  

An examination revealed that the point of maximum impulse was 
in the midclavicular line.  The apical impulse rates appeared 
to be the same.  There were no murmurs found, although the 
veteran's heart rate was irregular.  Blood pressure was 120 
systolic over 90 diastolic, and there was no clubbing or 
cyanosis.  An EKG revealed atrial fibrillation with rapid 
ventricular response and was otherwise normal.  The veteran 
was diagnosed as having arrhythmia, etiology unknown.  

The examination report includes a copy of a May 1994 report 
of X-ray study taken of the veteran's chest.  This revealed a 
minimal deviation of the trachea to the left without 
demonstration of a mediastinal mass or other abnormality.  
Cardiac size was normal.  A thin-walled lucent zone was 
present in the left upper lobe, which the radiologist noted 
was sometimes seen in coccidioidomycosis.  

The radiologist further noted that this condition was usually 
acquired in the endemic regions such as the San Joachim 
Valley in California and, for military personnel, it was 
commonly endemic at Fort Irwin, California.  

Regarding his stomach and intestines, the veteran stated that 
for the prior three years (ever since the Gulf War), he had 
had daily episodes of nausea and vomiting, as well as 
diarrhea.  He had taken various mediations, but was not 
taking anything at the time of the examination.  

An examination of the sclera showed no evidence of anemia.  
There was no evidence of malnutrition.  Bowel sounds were 
normal, there was no midepigastric tenderness and hemoccult 
was negative.  An upper GI series revealed a hiatus hernia 
and a duodenal diverticulum.  It also revealed a normal small 
bowel.  An X- ray study of the abdomen was normal.  

The VA examiner concluded his report by noting that the 
veteran had essentially no abnormalities except for cardiac 
arrhythmia.  The veteran was diagnosed as having atrial 
fibrillation, irritable bowel syndrome, hiatus hernia, 
duodenal diverticulum, abnormality of the left upper lobe of 
the lung and migraine headaches.  

A December 1994 VA progress note indicates that the veteran 
was examined and reported his belief that he had chronic 
fatigue syndrome arising from a viral infection.  He also 
reported the following symptoms: exertional shortness of 
breath, rapid heartbeats, joint pain, depression, memory 
loss, recurrent flu-like symptoms, sleep disturbances, 
flashbacks, and feeling stressed.  The symptoms had 
essentially remained the same.  

The veteran talked about how Iraqi prisoners of war had died 
because they had been the subjects of biological warfare.  
Following an examination, the veteran was assessed as having 
Persian Gulf symptoms, history of atrial fibrillation and 
rule out PTSD.  

The veteran underwent an echocardiogram in January 1995.  The 
conclusion was that the veteran had the following: (1) 
pronounced concentric left ventricular hypertrophy with 
preserved left ventricular systolic function; (2) mild mitral 
regurgitation; (3) mitral annular calcification; (4) mild 
left atrial enlargement; (5) mild aortic regurgitation; and 
(6) mild tricuspid regurgitation.  

The veteran was seen in a VA outpatient setting in August 
1995.  It was noted that the list of symptoms which he 
developed after his return from the Gulf War was rather long.  
These symptoms persisted with no change.  The most bothersome 
symptom was exertional dyspnea.  

The veteran explained that he could pass the physical 
examination before he went to the Gulf, but no longer could 
pass this test. The veteran reported weekly migraine 
headaches.  

Upon examination, it was noted that the veteran's lungs were 
very clear and his heartbeat was regular.  The veteran was 
assessed as having probable intermittent atrial fibrillation 
with rapid ventricular response, and multiple illnesses with 
overlapping symptoms and causes.  

The veteran testified before a local Hearing Officer in 
September 1995.  He confirmed that he was seeking service 
connection for his symptoms solely on the basis that they 
were symptoms of Gulf War syndrome.  He testified that prior 
to his deployment to the Gulf, his health was generally good, 
and that he did not receive treatment in the Gulf for any 
symptoms because his unit was too far away.  He was 
apparently advised to get extra rest, take aspirin, etc.  He 
stated that within about six months after his return from the 
Gulf, his health began to dissipate.  He felt more fatigued 
at work, and he was given a letter of warning by his 
employer.  

The veteran stated that he was unable to pass his physical 
training test after his return from the Gulf.  He noted that 
elbow pain apparently hampered his ability to do push-ups. He 
was forcibly retired as a result.  He also noted that he 
required help lifting sacks in his job as a postal worker.  
He indicated that the primary symptom related to his stomach 
was the excess production of gas, which negatively affected 
his coworkers.  

The veteran had to excuse himself quite often.  He testified 
that he had called in sick due to nausea and opined that his 
stomach condition was an inflammation of the gastrointestinal 
tract.  

With regard to joint pain, the veteran indicated that in was 
primarily centered in his elbows.  He stated that he had not 
experienced migraine headaches prior to his Gulf service.  He 
indicated that he was taking medication for the headaches and 
for his joint pain. He testified that only after he returned 
from the Gulf War was he diagnosed as having arrhythmias and 
atrial fibrillation.  He continued to take daily medication 
for these conditions.  

During outpatient treatment in June 1997, the veteran 
reported having had symptoms of "tachycardia" following his 
service in Desert Storm.  The veteran had recently become 
aware of rapid, irregular heartbeat limited to perhaps once 
every six months and lasting no longer than two hours.  
Following an examination, the veteran was assessed as having 
a history of tachycardias, possibly atrial fibrillation, 
presently infrequent and short lived.  

A July 1997 emergency department note from Exeter Hospital 
indicates complaints of chest and abdominal pain, fever and 
malaise.  A chest X-ray study indicated left lower lobe 
pneumonia.  There was no clear indication of intra-abdominal 
pathology.  The discharge diagnosis was that of pneumonia and 
acute hepatitis.

A September 1997 letter from an associate of the veteran 
indicates that the author had known the veteran for more than 
seven years.  This author noted that prior to the veteran's 
service in Desert Storm, he was driven and had high energy, 
and that following his return, he was not the same man.  He 
indicated that the veteran was not as energetic or attentive 
and he seemed to be lost.  

In October 1997, the veteran sought VA treatment for 
shortness of breath, chest pain, stomach pain, and occasional 
palpitations when excited.  

A June 1998 VA treatment note indicates that the veteran's 
blood pressure was 130/90 and that his chest was clear.  The 
assessment was that of paroxysmal atrial fibrillation.  

In July 1998, the veteran submitted additional evidence 
directly to the Board.  These documents include a typewritten 
statement, in which the veteran argued that he was still 
taking medications prescribed by VA for his various symptoms 
(other than chronic fatigue).  He highlighted the severity 
and long-term nature of his heart condition, and indicated 
that this was causing lightheadedness, shortness of breath, a 
racing heart and infrequent chest pains.  The veteran 
insisted that his heart condition resulted shortly after his 
service in Desert Storm.  

A September 1998 VA cardiology note indicates that the 
veteran was doing well, with rare episodes of palpitations.  
His blood pressure was controlled and he was anticoagulated.  

In February 1999 the veteran reported that he had stopped 
taking his anticoagulant medication.  An electrocardiogram 
indicated recurrent asymptomatic atrial fibrillation with a 
moderately increased heart rate.  The veteran was encouraged 
to restart anticoagulant therapy.  

A VA general medical examination was conducted in September 
1999.  The veteran reported that he had been exposed to 
noxious fumes during Desert Storm.  He indicated that he 
suffered from fatigue that impaired his average daily 
activity to below 50 percent of his pre-illness activity 
level.  

The examiner noted that the veteran had atrial fibrillation 
but that such would not produce the fatigue that the veteran 
experienced.  The veteran complained of headaches, occurring 
every three to four days and lasting for 24 hours.  He 
indicated that they were relieved by Motrin and that they 
were not prostrating in nature.  The veteran also reported 
migratory joint pains which started in 1993, involving his 
knees, elbows and shoulders.  

On physical examination, the veteran walked with an abnormal 
gait, flexed at the hips.  He could not explain the reason 
for his abnormal gait, and the examiner noted that the 
veteran did not have any real orthopedic problems causing the 
abnormality.  

The veteran's blood pressure was 138/90, and his lungs were 
clear.  The heart was in slow atrial fibrillation, not 
enlarged to percussion, with no murmurs or evidence of 
congestive heart failure.  The veteran's knees, elbows and 
shoulders were normal on examination.  The relevant diagnoses 
were those of chronic fatigue syndrome with six criteria and 
paroxysmal atrial fibrillation.  

A September 1999 X-ray report indicates mild tracheal 
deviation to the left in the thoracic inlet.  The 
interpreting physician indicated that there was no interval 
change since May 1994.  

A September 1999 statement from a friend of the veteran 
indicates that the veteran had been full of energy prior to 
serving in the Gulf.  The author stated that he had noted a 
drastic change in the veteran on his return.  He indicated 
that the veteran suffered from shortness of breath and muscle 
stiffness.  

Another September 1999 statement from a co-worker and fellow 
Army reservist indicated that the veteran had boundless 
energy and was able to fulfill the demands of the company.  
He stated that on the veteran's return from Desert Storm, he 
had problems with fatigue and trouble focusing.  The author 
noted that the veteran began to fail physical fitness tests 
and appeared to have more bad days than good.  

In October 1999 the veteran presented to a VA emergency room 
requesting medication refills.  He expressed general 
dissatisfaction with the VA system and was noted to have 
missed his primary care appointments.  The veteran's chest 
was clear, and his pulse was irregular.  The assessment was 
that of atrial fibrillation.  A cardiology consultation was 
requested.  

A December 1999 VA cardiology consultation report reflects a 
problem list consisting of chronic atrial fibrillation, 
noncompliance and dysthymic disorder.  The veteran reported 
being a little short of breath while under stress.  He denied 
leg edema and noted that the only chest pain he experienced 
was sharp and either under his arm or in his left upper 
precordium.  He denied doing much exercise.  

The examiner noted a long standing history of atrial 
fibrillation and indicated the medications that the veteran 
had taken in the past.  The veteran's blood pressure was 
149/90 and his chest was clear.  The examiner noted that a 
Holter monitor in November 1999 had indicated fibrillation 
throughout.  The impression was that of chronic atrial 
fibrillation.  

The examiner indicated that the veteran's heartbeat had been 
unacceptably fast on the Holter.  The veteran was strongly 
urged to allow alteration of his medications and to begin 
anticoagulation therapy.  

In January 2000 the veteran's noncompliance with his 
medication regimen was noted.  The importance of compliance 
with the scheduled medications was stressed.  

In March 2000 the veteran denied having unusual shortness of 
breath, chest pain and palpitations.  The veteran was told 
that the single most important thing he could do to lower his 
cardiac risk was to submit to anticoagulation.  

An August 2000 note from the veteran's VA primary care 
physician indicates that the veteran's symptoms did not 
support the diagnosis of chronic fatigue syndrome.  He 
indicated that the symptoms constituted undiagnosed 
illnesses.  

The veteran sought an opinion from a private otolaryngologist 
in August 2000.  He reported that he suffered from chronic 
fatigue syndrome.  The veteran's eyes, ears, oral cavity, 
teeth, gums, hypopharynx, neck and thyroid were within normal 
limits.  The physician noted that the veteran's nose was 
stuffy.  No impression was recorded.  

A September 2000 note indicates that the veteran's eyes, 
ears, nose, oral cavity, teeth, gums, hypopharynx, neck and 
thyroid were within normal limits.  His blood pressure was 
noted to be 142/101.  

The veteran reported that he felt tired and that he fell 
asleep very easily.  He stated that his appetite was not very 
good.  The physician noted the veteran's heart condition and 
indicated that his symptoms might be compatible with chronic 
fatigue syndrome.  

In a September 2001 brief, the veteran's attorney argued that 
the assessments of headaches, irritable bowel syndrome, 
arrhythmia and tachycardia were descriptive terms to identify 
his symptoms, and that such symptoms had not been ascribed to 
a particular illness or diagnosis.  

An August 2002 private treatment note indicates that the 
veteran's blood pressure was 150/100.  He had a small right-
sided nodule, which seemed to have reduced in size.  With 
regard to the veteran's atrial fibrillation the physician 
indicated that while anticoagulation and rate control were 
clearly indicated, the veteran had been unwilling to take his 
medications regularly.  Chronic low back pain and a history 
of hypersomnolence were noted.  

The veteran submitted to a VA heart examination in August 
2002.  The veteran's Gulf War service was noted.  The 
examiner noted that the veteran had been diagnosed with 
paroxysmal atrial fibrillation in April 1994.  He remarked 
that the veteran's symptoms were occasional and intermittent 
awareness of a strong, fast heartbeat; light-headedness with 
exertion; and dyspnea on exertion.  

The veteran reported only rare atypical chest pain and denied 
awareness of his atrial fibrillation on a daily basis.  He 
indicated that he had failed his physical training test due 
to complaints of shortness of breath, fatigue and dizziness, 
though the examiner noted that the only record he could 
locate indicated that such failure was attributed to the 
veteran's inability to attain the required number of sit-ups 
in the allotted time.  

The veteran reported that he bicycled twice a week and 
occasionally treadmill walked, and that he used an electric 
chainsaw to cut wood for about 20 minutes at a time.  The 
examiner, on review of the medical records, noted many 
contacts with the veteran underscoring the importance of 
compliance with the prescribed medical regimen.  

When questioned, the veteran indicated that he had not been 
taking his medications for quite some time.  The examiner 
noted that the veteran had been diagnosed with a thyroid 
nodule in 1989 and questioned whether such might have been 
causally linked to the veteran's atrial fibrillation.  He 
indicated that the echocardiographic reports indicated 
pronounced concentric left ventricular hypertrophy, and noted 
that the findings were consistent with years of hypertension.  
He also noted mildly enlarged left atrium and indicated that 
such was frequently found with atrial fibrillation.  He 
commented that the recorded blood pressure readings were 
elevated.  

On physical examination, the veteran's blood pressure was 
150/92.  Auscultation of the heart revealed an irregularly 
irregular rhythm.  Auscultation of the lungs demonstrated the 
fields to be clear and the  respiratory pattern showed equal 
and symmetrical expansion.  The diagnosis was that of 
symptomatic chronic atrial fibrillation, most likely 
secondary to long-standing hypertension and possibly 
triggered by a transient hyperthyroid state.  

The examiner opined that the veteran's symptoms were most 
likely attributable to poor rate control secondary to 
medication noncompliance.  He pointed out that the objective 
indications of heart disease included demonstration of atrial 
tachyarrhythmia, and echocardiographic evidence of pronounced 
left ventricular hypertrophy and left atrial enlargement.  

The examiner concluded that the current objective indications 
of heart disease were not due to any present thyroid 
disorder, but a past transient hyperthyroid state may have 
provided a triggering stimulus for the development of the 
disease of altered cardiac impulse formation.  He pointed out 
that atrial fibrillation, both in its paroxysmal and chronic 
forms was a well-established and widely recognized cardiac 
diagnosis and was clearly not just a description of a symptom 
cluster.  

The examiner stated that atrial fibrillation was a well-
established and universally recognized cardiac diagnosis that 
may or may not present with a heart disability, depending 
upon the degree of ventricular rate control attained.  He 
noted that in the instant case, the veteran's long-standing 
pattern of medical noncompliance made it more likely that his 
chronic atrial fibrillation might represent a real disability 
in terms of limiting symptoms incurred with activities of 
daily life.  

The examiner indicated that the most common causes of chronic 
atrial fibrillation were long-standing hypertension, coronary 
artery disease and hyperthyroidism.  He concluded that it was 
not at least as likely as not that the veteran's heart 
condition had its onset in or was related to military 
service, but probably predated Gulf War service.  

A VA gastrointestinal examination was also conducted in 
August 2002.  The veteran endorsed occasional heartburn and 
reported increased gas, flatulence and eructation for some 
time.  He indicated that he experienced regurgitation, which 
the examiner likened to that seen with gastroesophageal 
reflux disease.  

The veteran indicated that he experienced nausea only when he 
was bloated with excessive gas.  The veteran's history of 
diverticulosis and irritable bowel syndrome as well as a 
hiatal hernia was noted.  He also noted that the veteran had 
been given dietary counseling and had been prescribed a low 
fat diet.  

The veteran admitted the he consumed too many fatty fried 
fast foods.  He denied hematemesis, melatonic stool and 
constipation.  He endorsed occasional limited bouts of loose 
stool and cramping diarrhea.  

On examination, the veteran's abdomen was protuberant, soft 
and nontender.  Bowel sounds were normally active.  The 
abdomen was nondistended and there was no epigastric 
tenderness.  The diagnoses were those of gastroesophageal 
reflux disease and irritable bowel syndrome.  

The veteran also underwent a VA orthopedic examination in 
August 2002.  The examiner noted that the veteran had 
complained of having migratory joint discomfort since 1993, 
centered mainly on his elbows, knees, shoulders and low back.  
He also noted that testing for rheumatoid factor was 
negative.  The elbows showed no visible swelling, abnormal 
crepitus or local tenderness.  Alignment was satisfactory and 
range of motion was within normal limits.  

The range of motion of the shoulders was normal, and there 
was mild shoulder cuff tenderness with palpation.  There was 
no undue crepitus.  Range of motion of the veteran's knees 
was within normal  limits.  The right knee showed some fine 
crepitus, moderate valgus patellofemoral alignment, mild 
medial collateral ligament laxity and small palpable spurs on 
the edge of the medial condyle.  The left knee showed some 
thickening of the skin and some mild redness, which the 
examiner concluded was the effect of prolonged kneeling.  

An examination of the lumbar spine revealed a semi flexed 
position, with difficulty in extension.  The examiner 
concluded that the veteran was a poorly conditioned, 
overweight individual with aging joints.  

The diagnoses were those of chronic low-grade tendonitis of 
the shoulders, normal elbows, valgus patellofemoral alignment 
with mild chondromalacia of the right patella and early 
osteoarthritis of the right knee and no abnormalities in the 
left knee.  

On VA neurological examination in August 2002, the veteran 
reported that he had experienced headaches since June 1991 
and that they had worsened in 1993.  He indicated that his 
most recent headache was about two weeks previously and that 
the headaches were controlled with aspirin or Motrin.  The 
examiner noted that the veteran had reported more frequent 
headaches in the past.  

The examination revealed blood pressure of 165/95 on the 
right and 150/95 on the left.  There was no sign of memory 
loss or dementia.  The examiner indicated that the 
examination was unremarkable and that the veteran's history 
was consistent with common migraine headache, with no 
definite causal connection to military service.  A CT scan of 
the veteran's head was normal.  

The veteran also submitted to a VA respiratory examination in 
August 2002.  He reported that he had begun to experience 
shortness of breath on exertion in Saudi Arabia.  He denied 
having significant cough or wheeze.  He denied allergies and 
hay fever.  Pulmonary function tests revealed moderately 
severe restrictive disease with mild-to-moderate reversible 
airway obstruction.  

The chest X-ray study was essentially normal.  High-
resolution CT did not reveal evidence of a cavity or any 
other interstitial lung disease.  The examiner indicated that 
testing revealed reversible airway obstruction consistent 
with bronchial asthma.  He also noted restrictive disease, 
and indicated that he could not find a cause for it.  

The examiner opined, however, that it might be due in some 
fashion to the veteran's peculiar body habitus, since 
diffusing capacity was normal and the high-resolution CT did 
not reveal evidence of interstitial disease.  

In a September 2002 letter to his attorney, the veteran 
indicated that his employment with the U.S. Census Bureau was 
short due to his physical problems.  He stated that he did 
not explain his illnesses on leaving the Bureau, but left in 
good standing once his first route was completed.  

A VA chronic fatigue syndrome examination was conducted in 
January 2003.  The veteran reported a feeling of being tired 
all of the time and noted that he tended to sleep poorly.  He 
presented with a rather depressed attitude.  He was noted to 
be unkempt, unshaven and unbathed for several days, possibly 
weeks.  He emitted a fetid body odor.  His speech tended to 
ramble.  He denied sore throats.  

The veteran indicated that he attempted to walk but otherwise 
avoided other, more strenuous activity.  He complained of 
joint pain, mainly in the elbows, shoulders and knees.  He 
complained of constant back pain and was noted to walk in a 
partly bent-over position, tilted to the right side.  

With regard to respiratory symptoms, the veteran complained 
of shortness of breath.  He denied chronic cough, fever, sore 
throats and specific chills.  

With regard to gastrointestinal complaints, the veteran noted 
excessive gas and flatulence.  He described some let lower 
abdominal discomfort at times, as well as abdominal 
discomfort.  He denied ulcers, vomiting and diarrhea.  

Regarding headaches, the veteran related that he had 
headaches two or three times per week and that they 
frequently lasted all day.  He noted that they were generally 
relieved by Fiorinal, Motrin or Tylenol.  He denied specific 
auras.  

The examiner noted that the headaches were not associated 
with nausea or vomiting.  The veteran's previous diagnosis of 
atrial fibrillation was discussed.  He denied chest pain.  
The examiner noted a previous echocardiogram that 
demonstrated some valvular defects and left ventricular 
hypertrophy, and opined that such was the origin of the 
atrial fibrillation.  

On physical examination, the veteran's blood pressure was 
140/90 and his pulse was highly irregular.  He was moderately 
obese and highly deconditioned.  His lungs were clear and 
resonant and the heart had a highly irregular rhythm.  
Abdominal examination revealed an obese abdominal wall with 
mild tenderness in the left lower quadrant.  

An examination of the lower extremities revealed a psoriatic 
lesion on the right knee an inspection of the upper 
extremities revealed some psoriatic-type scaly lesions on the 
back of both elbows.  

An examination of the knees failed to reveal any effusion, 
and range of motion was normal.  His range of motion of the 
shoulders and elbows was also normal.  The examiner noted 
that the veteran had some chronic low back problem which did 
not appear to be part of the symptom complex that was 
presented for discussion.  

Following examination, the examiner discussed his findings.  
He opined that the veteran's joint pain was most consistent 
with a diagnosis of mild psoriatic arthritis.  He indicated 
that while there were no objective findings, the presence of 
psoriasis and joint complaints suggested the diagnosis of 
psoriatic arthritis.  

Regarding the veteran's respiratory complaints, the examiner 
indicated that there was no detectable pulmonary or 
respiratory defect or disease at that time.  He indicated 
that the diagnosis of the veteran's stomach complaints was 
that of aerophagia and irritable bowel syndrome.  He noted 
that the aerophagia was likely associated with psychosomatic 
disorder and that the irritable bowel syndrome was a 
functional problem also frequently associated with 
psychosomatic disorders.  

The examiner stated that the veteran's headaches did not 
appear to be migraine in nature and were likely to be partly 
associated with psychosomatic manifestations.  He indicated 
that the heart condition was cardiac arrhythmia with valvular 
abnormalities.  

With regard to chronic fatigue issues, the examiner concluded 
that the veteran did not meet the criteria for a diagnosis of 
chronic fatigue syndrome.  He noted that the veteran's 
fatigue complaints were more likely to be the result of his 
chronic heart problem and depression as well as 
deconditioning due the heart problem, the back problem and 
the psoriatic arthritis.  

The veteran sought a further private opinion in October 2003.  
He was noted to be very tired, although multiple blood tests 
had been returned normal.  The physician indicated that the 
veteran had been diagnosed with chronic fatigue syndrome.  He 
indicated that clinically the veteran's symptoms were 
compatible with chronic fatigue syndrome.  

The veteran testified before the undersigned Veterans Law 
Judge in November 2003.  He stated that he had difficulty 
passing the physical training tests after returning from the 
Gulf and had subsequently been diagnosed with arrhythmias, 
palpitations and atrial fibrillation.  He indicated that the 
cause was unknown.  He related that he had thought that he 
was out of shape or under too much stress at the time his 
cardiac symptoms had started.  

The veteran also testified that he had respiratory problems 
on his return, noting that he had shortness of breath and 
feelings of light headedness.  He denied having had asthma 
attacks and indicated that he was not a smoker.  

With regard to his gastrointestinal complaints, the veteran 
stated that he had complained about those problems at his 
Persian Gulf registry examination.  He testified that the 
nature and cause of his claimed joint pain had not been 
determined.  He indicated that he had experienced headaches 
prior to his deployment to the Gulf, but that they were more 
severe during and after his deployment.  

Regarding his claim for fatigue, the veteran stated that on 
his return from the Gulf, he began to feel extremely tired.  
His representative pointed out that a private treatment note 
supported the idea that the veteran's symptoms were 
compatible with chronic fatigue syndrome.  The veteran 
testified that his fatigue affected his ability to work for 
the Census Bureau.  


II.  Veterans Claims Assistance Act of 2000

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) was 
signed into law in November 2000 and is codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West. 
2002).  

The regulations implementing the VCAA are codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The VCAA 
and the implementing regulations are applicable to the 
present appeal.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  

They also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  

As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

In the present case, regarding the issues decided herein, a 
substantially complete application was received in November 
1994.  Thereafter, a March 1995 rating decision denied the 
claim.  

Only after that rating action was promulgated did the RO, in 
August 1996, December 1996, April 2002, and August 2003, did 
the RO provide notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
any evidence in his possession that pertained to the claim.  

The Board also observes that the veteran was advised, via a 
June 1995 Statement of the Case, as well as Supplemental 
Statements of the Case dated in June 1996, July 1997, August 
1997, January 1998, and February 2003, of the information and 
evidence necessary to substantiate his claim.  Moreover, the 
Board's September 2000 and February 2002 remands also 
discussed the evidence necessary to substantiate the 
veteran's claim.  

The letters sent to the veteran since the promulgation of the 
VCAA advised the veteran of VCAA and the evidence necessary 
to substantiate his claim.  The letters informed him of the 
assistance VA would render in obtaining such evidence.  The 
letters additionally informed the veteran of the evidence 
that was currently of record and instructed him to provide 
information or evidence pertaining to the issues on appeal.  

The VCAA requires only that the duty to notify is satisfied, 
and that claimants be given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless.  While 
the notice provided to the veteran in December 2001 and 
January 2002 was not given prior to the first AOJ 
adjudication of the claim, the notice was provided by the AOJ 
prior to the transfer and certification of the case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

After the notice was provided, the case was readjudicated and 
Supplemental Statements of the Case were provided to the 
veteran.  The veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claim, and to respond to VA notices.  

In this regard, the Board notes that the veteran appeared and 
testified at a November 2003 hearing before the undersigned.  
Therefore, to decide the appeal at this time would not be 
prejudicial error to the claimant.  


III.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002).  

Service connection may also be granted for any disease 
initially diagnosed after discharge from service when all of 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as opposed to merely 
isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service (or during 
any applicable presumptive period) is not adequately 
supported, a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.  The symptoms must be manifest to a degree of 
10 percent or more not later than December 31, 2006.  

By history, physical examination and laboratory tests, the 
disability cannot be attributed to any known clinical 
diagnosis.  Objective indications of chronic disability 
include both "signs" in the medical sense of objective 
evidence perceptible to an examining physician, and other, 
non-medical indicators that are capable of independent 
verification.  Disabilities that have existed for 6 months or 
more and disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to:  (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2003).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  


Service Connection for Cardiac Disability

Upon review of the evidence regarding the veteran's claim of 
service connection for cardiac disability on a direct basis, 
the Board concludes that service connection is not warranted.  
The Board observes that there is no medical evidence of this 
claimed disability until nearly three years after the 
veteran's discharge from active service.  

Although the veteran was found in November 1988 to have 
nonspecific S1-T changes on an EKG, a cardiovascular 
screening which included a further EKG was within normal 
limits.  The veteran was deemed physically capable to 
participate in physical fitness testing in April 1989.  

Though the veteran argues that he experienced heart trouble 
soon after his return from the Gulf, he denied having 
shortness of breath, chest pain, palpitation, high or low 
blood pressure and heart trouble in April 1992.  

Moreover, there is no persuasive medical evidence that the 
claimed disability is etiologically related to any incident 
or exposure during the veteran's active service.  In fact, 
the August 2002 VA examiner opined that it was not at least 
as likely as not that the veteran's heart disease had its 
onset in or was related to military service.  

The medical evidence of record fails to support a conclusion 
that the veteran's cardiac disability is related to any 
incident of service.  Accordingly, the Board must also 
conclude that service connection is not warranted for the 
veteran's cardiac disability.  


Service Connection for Cardiac Symptoms as a Manifestation of 
an 
Undiagnosed Illness

Having reviewed the evidence regarding the veteran's claim of 
service connection under 38 C.F.R. § 3.317 for cardiac 
symptoms, the Board concludes that service connection is not 
warranted.  

In this regard the Board notes that the veteran has been 
diagnosed with chronic atrial fibrillation, most likely 
secondary to long-standing hypertension.  The veteran has not 
argued that he suffers from cardiac symptoms other than the 
manifestations of atrial fibrillation that could be 
characterized as manifestations of an undiagnosed illness.  

Accordingly, as the veteran's cardiac symptoms are attributed 
to a known clinical diagnosis, service connection under 38 
C.F.R. § 3.317 must be denied.  


Service Connection for  Gastrointestinal Symptoms as a 
Manifestation of an
Undiagnosed Illness

The Board has also concluded that service connection for 
gastrointestinal symptoms is not warranted.  Although the 
veteran has stated that he has experienced various 
gastrointestinal symptoms since his return from the Gulf, 
such symptoms have been attributed to known clinical 
diagnoses.  

In this regard the Board notes that an upper GI series in 
November 1994 revealed hiatus hernia and duodenal 
diverticulum.  VA examination in August 2002 resulted in 
diagnoses of gastroesophageal reflux disease and irritable 
bowel syndrome, and the examiner noted the veteran's history 
of hiatus hernia and diverticulosis.  

A January 2003 VA examiner rendered diagnoses of aerophagia 
and irritable bowel syndrome, and noted that both were 
frequently associated with psychosomatic manifestations.  

Accordingly, as the veteran's gastrointestinal symptoms are 
attributed to the known clinical diagnoses of hiatus hernia, 
duodenal diverticulum, gastroesophageal reflux disease, 
irritable bowel syndrome and aerophagia, service connection 
under 38 C.F.R. § 3.317 must be denied.  


Service Connection for Headaches as a Manifestation of an 
Undiagnosed Illness

The Board as also concluded, based on review of the evidence 
of record, that service connection for headaches as a 
manifestation of an undiagnosed illness is not warranted.  

The medical evidence reflects the veteran's reports that his 
headaches are normally relieved by Fiorinal, Motrin or 
Tylenol.  He has not complained that such headaches interfere 
significantly with his ability to function.  

Although the veteran provided a history in August 2002 that 
was consistent with migraine headaches, a head CT was normal.  
The examiner concluded that there was no definite causal 
connection to military service.  In January 2003 the veteran 
complained of headaches that were relieved by prescription or 
over the counter medications.  

The examiner indicated that the veteran's headaches were not 
migraine in nature and were likely to be partly associated 
with psychosomatic manifestations.  As the objective 
indications necessary for service connection for disability 
manifested by headaches as manifestations of an undiagnosed 
illness are not shown, service connection is not warranted 
for this claimed disability.  




ORDER

Service connection for a heart or cardiac disability on a 
direct basis is denied.  

Service connection for cardiac symptoms as a manifestation of 
an undiagnosed illness is denied.  

Service connection for gastrointestinal symptoms as a 
manifestation of an undiagnosed illness is denied.  

Service connection for headaches as a manifestation of an 
undiagnosed illness is denied.  



REMAND

As an initial matter, the Board notes that VCAA is also 
applicable to the veteran's claims of service connection for 
respiratory symptoms as a manifestation of an undiagnosed 
illness and for joint pain as a manifestation of an 
undiagnosed illness.  

With regard to the veteran's claim of service connection for 
his claimed respiratory symptoms, the Board notes that its 
February 2002 remand ordered a pulmonary examination to 
determine whether there were objective indications of a 
pulmonary disability to account for the veteran's complaints 
of shortness of breath.  

That examination was to address whether a diagnosis could be 
ascribed to the veteran's claimed symptoms, and if not, to 
provide an opinion regarding whether the veteran had 
objective indications of a chronic disability which could not 
be attributed to any known clinical diagnosis.  

Although an August 2002 examination detected reversible 
airway obstruction consistent with bronchial asthma and 
restrictive disease, no firm diagnosis was made.  

The examiner also failed to address whether the veteran had 
objective indications of a chronic disability which could not 
be attributed to any known clinical diagnosis.  The January 
2003 examiner indicated that no detectable pulmonary or 
respiratory defect or disease was found.  

The Board concludes that the issues raised in the February 
2002 remand have not been fully addressed, and that therefore 
a further pulmonary examination is necessary prior to further 
appellate review of this claim.  

The February 2002 remand also directed that an orthopedic 
examination be conducted.  The August 2002 examiner made 
various diagnoses with regard to the veteran's complaints, to 
include tendonitis of the shoulders and chondromalacia of the 
right patella and early osteoarthritis of the right knee.  

The January 2003 examiner, however, found no objective 
evidence of disability but opined that the veteran's 
complaints of joint pain were most consistent with psoriatic 
arthritis.  

Neither examiner provided an opinion regarding whether the 
veteran suffered from a chronic disability of a joint of 
joints resulting from an undiagnosed illness.  The Board 
accordingly concludes that an additional orthopedic 
examination is also required prior to further appellate 
review of this claim.  

The U. S. Court of Appeals for Veterans Claims has held that 
a remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand order, and it imposes on VA a concomitant duty to 
ensure compliance with the terms of the remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

In view of the foregoing, the Board finds that additional 
action is necessary before a final determination of the 
veteran's claims.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send a letter with 
respect to the remanded issues that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a).  
The veteran should be informed that any 
evidence and information submitted in 
response to the letter must be received 
within the appropriate timeframe.  

2.  The RO should take appropriate steps 
in order to attempt to obtain any 
pertinent evidence identified but not 
provided by the veteran.  If the RO is 
unsuccessful in obtaining any pertinent 
evidence identified by him, the RO should 
so inform the veteran and request him to 
provide such evidence.  

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA orthopedic examination 
to determine the etiology of any 
currently present disorder productive of 
joint pain.  The veteran should be 
notified of the date, time, and place of 
the examination in writing.  The claims 
folder, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner.  All necessary testing, to 
include X-rays, should be conducted.  

The examiner should note and detail all 
reported signs and symptoms of joint 
pain.  The examiner should provide 
details about the onset, frequency, 
duration, and severity of all complaints 
relating to muscle pain and joint pain, 
and indicate what precipitates and what 
relieves them.  

The examiner should determine whether 
there are any objective medical 
indications that the veteran is suffering 
from joint pain.  

The examiner should specifically 
determine whether the veteran's 
complaints of muscle and joint pain are 
attributable to any known diagnostic 
entity.  If not, the examiner should 
specifically state whether he is unable 
to ascribe a diagnosis to the veteran's 
complaints. Symptom-based "diagnoses," 
such as arthralgia, are not considered as 
diagnosed conditions for compensation 
purposes.  

4.  The RO should schedule the veteran 
for a VA pulmonary examination to 
determine the etiology of any currently 
present disorder manifested by complaints 
of shortness of breath and other 
respiratory complaints.  The veteran 
should be notified of the date, time, and 
place of the examination in writing.  The 
claims folder, to include a copy of this 
Remand and any additional evidence 
secured, must be made available to and 
reviewed by the examiner.  All necessary 
testing should be conducted.  

The examiner should note and detail all 
reported respiratory complaints.  The 
examiner should provide details about the 
onset, frequency, duration, and severity 
of all respiratory complaints and 
indicate what precipitates and what 
relieves them.  

The examiner should determine whether 
there are any objective medical 
indications that the veteran is suffering 
from a chronic disability manifested by 
respiratory complaints.  

 The examiner should specifically 
determine whether the veteran's 
respiratory complaints are attributable 
to any known diagnostic entity.  If not, 
the examiner should specifically state 
whether he is unable to ascribe a 
diagnosis to the veteran's complaints.  
Symptom-based "diagnoses" are not 
considered as diagnosed conditions for 
compensation purposes.  

5.  The RO should then review the claims 
folder to ensure that all development 
actions have been conducted and completed in 
full.  If any development is incomplete, 
appropriate corrective action is to be 
implemented.  

6.  When the above development has been 
completed, the RO should readjudicate the 
issues on appeal.  If the benefits sought on 
appeal are not granted to the veteran's 
satisfaction, the RO should issue a 
Supplemental Statement of the Case (SSOC) 
and afford the veteran an appropriate 
opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 
Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 
7112).  



	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



